H. Bruce Bronson, Jr., Esq.

BRONSON LAW OFFICES, P.C. (admitted NY and the District
480 Mamaroneck Avenue, Harrison, NY 10528 Courts of CT)
42 Catharine Street, Poughkeepsie, NY 12601 email:hbbronson@bronsonlaw.net
Telephone:
914-269-2530 of Counsel:
Fax: 888-908-6906 Victoria Lehning, Esq.
June 11, 2019

Honorable Robert D. Drain
United States Bankruptcy Court
Southern District of NY

300 Quarropas Street
White Plains, NY 10601

Re: Creative Learning Systems LLC (the “Debtor’”): case no.:18-23814;
Federal Rules of Bankruptcy Rule 2019 Disclosure.

Dear Judge Drain:

This letter is intended to advise the court of a change of equity ownership and
management of the Debtor. On June 6, 2019, BFT II, LLC (“BFT”), a New York limited
liability company converted some of its loan (that was approved by the Court) to equity
pursuant to the loan agreement (see Conversion Letter attached hereto as Exhibit A) so
that it now owns 50.25% of the Debtor.

BFT is taking over the business management of the Debtor and is working with
counsel on a plan of reorganization that should be filed shortly. Ms. Cunha has taken a
full-time position with a different company and will no longer be devoting significant
time to the Debtor, other than some necessary bookkeeping work that she will continue to
perform.

As was previously stated Vladimir Breyter (“Breyter”) is the manager of BFT and
will be the individual responsible for the Debtor throughout the balance of the
bankruptcy.

We believe that the change of management, at this juncture, is in the best interest
of the Debtor and its creditors and will best preserve the value of the Debtor and its
assets.

Very truly yours,

H. Bruce Bronson
cc: Brian Masumoto, UST
 

Exhibit A
DocuSign Envelope ID: 14F33B23-F 3DA-485D-90DC-0FD1652B05B2

FROM

BFT II, LLC
90 State Street, Suite 700, Office 40
Albany, NY 12207

TO

Creative Learning Systems, LLC
62 Triangle Center
Yorktown Heights, NY 10598

Pursuant Section 6 of that certain Loan Agreement executed between BFT ll, LLC (“BFT”) and Creative
Learning Systems, LLC (“CLS”) dated April 26, 2019, BFT hereby elects to exercise its option to convert
$5,050 of the current outstanding balance of the loan (which as of June 3, 2019 was $11,200) into
membership interests of CLS on the basis of the $5,000 pre-money valuation as set forth in the Loan
Agreement. This conversion is effective upon the execution of this letter by BFT (the “Effective Time”) and
the remaining loan balance of $6,150 will continue to be governed by the terms of the Loan Agreement,
including the option to further convert the reaming balance of the loan, in whole or in part, into
membership interests CLS.

Following the Effective Time, BFT will own 50.25%! of the membership interest of CLS, with Ms. Annette
Cunha owning the remaining 49.75% of the membership interest.

Please acknowledge and confirm the above by signing below and returning by electronic mail to

bftii@breyter.com
FOR: Creative Learning Systems, LLC
DocuSigned by:
Oma
Cote
‘879AACSFDEES4ED.

Name: Annette Cunha

 

FOR: BFT Il, LLC

DocuSigned by:
| Ma Limiv Errata
8FC4313011064E3.

Name:

 

 

1 Calculated, pursuant to the Loan Agreement, as the fraction of (a) the converted amount of the loan divided by
(b) the sum of (x) the pre-money valuation of $5,000 and (y) the converted amount of the loan

 
